1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11    LARRY DONNELL KING, SR.,                        Case No.: 1:15-cv-00414-LJO-SAB (PC)
12                  Plaintiff,
                                                      ORDER SETTING SETTLEMENT
13          v.                                        CONFERENCE ON JULY 12, 2019,
                                                      AND STAYING CASE FOR
14    M.D. BITER, et al.,                             SEVENTY-FIVE (75) DAYS

15                  Defendants.
16
17          Plaintiff Larry Donnell Kiing, Sr. is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a

19   settlement conference. Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe

20   to conduct a settlement conference at the California State Prison, Corcoran (CSP-COR), 4001 King

21   Avenue, Corcoran, CA 93212 on July 12, 2019, at 8:30 a.m. The Court will issue the necessary

22   transportation order in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This action is STAYED for 75 days to allow the parties an opportunity to settle their

25               dispute before the discovery process begins. Except as provided herein or by subsequent

26               court order, no other pleadings or other documents may be filed in this case during the stay
27               of this action. The parties shall not engage in formal discovery, but may engage is informal

28               discovery to prepare for the settlement conference.

                                                         1
1    2. This case is set for a settlement conference before Magistrate Judge Barbara A. McAuliffe

2       on July 12, 2019, at CSP-COR.

3    3. A representative with full and unlimited authority to negotiate and enter into a binding

4       settlement shall attend in person.

5    4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

6       failure of any counsel, party or authorized person subject to this order to appear in person

7       may result in the cancellation of the conference and the imposition of sanctions. The

8       manner and timing of Plaintiff’s transportation to and from the conference is within the

9       discretion of CDCR.

10   5. Defendants shall provide a confidential settlement statement to the following email

11      address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

12      statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

13      “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall be marked

14      “Confidential Settlement Statement”. Settlement statements shall arrive no later than July

15      5, 2019. Parties shall also file a Notice of Submission of Confidential Settlement

16      Statement (See Local Rule 270(d)). Settlement statements should not be filed with the

17      Clerk of the Court nor served on any other party. Settlement statements shall be clearly

18      marked Aconfidential@ with the date and time of the settlement conference indicated

19      prominently thereon.

20   6. The confidential settlement statement shall be no longer than five pages in length, typed

21      or neatly printed, and include the following:

22          a. A brief statement of the facts of the case.

23          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24              which the claims are founded; a forthright evaluation of the parties= likelihood of

25              prevailing on the claims and defenses; and a description of the major issues in
26              dispute.
27          c. An estimate of the cost and time to be expended for further discovery, pretrial, and
28              trial.

                                                 2
1                d. The party=s position on settlement, including present demands and offers and a

2                   history of past settlement discussions, offers, and demands.

3                e. A brief statement of each party=s expectations and goals for the settlement

4                   conference, including how much a party is willing to accept and/or willing to pay.
5                f. If parties intend to discuss the joint settlement of any other actions or claims not in

6                   this suit, give a brief description of each action or claim as set forth above,
7                   including case number(s) if applicable.

8
9    IT IS SO ORDERED.

10   Dated:   May 7, 2019
11                                                   UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
